DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/13/2019. Claims 1-17 are pending and examined below. 
 
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 07/13/2022 is acknowledged. Claim 18 is withdrawn as being part of Non-elected Species B.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 recites the limitation “comprising means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas and outputting a signal that corresponds to a health parameter in the person in response to the isolated signal”. This limitation is being interpreted under 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, as being performed by a “digital signal processor (DSP) and/or central processing unit (CPU)” (applicant’s specification paragraph 0095) which can perform “various techniques including signal processing techniques that used for beamforming, Doppler effect, and/or leakage mitigation” (applicant’s specification paragraph 0083 and 0095).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “received radio waves” in the claim limitation “wherein the semiconductor substrate includes at least one output configured to output a signal that corresponds to a health parameter of a person in response to received radio waves” render the claim indefninte. It is unclear from the claim limitation whether “received radio waves” are the same as “the received radio waves including a reflected portion of the transmitted radio waves”, recited earlier in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190216393 A1 (hereinafter referred to as “Baheti”).
Regarding claim 1, Baheti, a system and method for vital signal measing using a millimeter wave radar sensor, teaches a device for monitoring a health parameter in a person (abstract), the device comprising:
a semiconductor substrate (paragraph [0036]);
at least one transmit antenna configured to transmit millimeter range radio waves over a three-dimensional (3D) space below the skin surface of a person (Tx; paragraph [0024]; Figure 1B-C);
multiple receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves (Rx1, Rx2; paragraph [0024]; Figure 1B-C);
wherein the semiconductor substrate includes circuits for processing signals received on the multiple receive antennas (204; paragraph [0036]), wherein processing signals includes mixing signals of two different frequencies (includes mixers; paragraphs [0031]-[0034]); and
wherein the semiconductor substrate includes at least one output configured to output a signal that corresponds to a health parameter of a person in response to received radio waves (determines heart rate; paragraphs [0024]-[0026]).
Regarding claim 2, Baheti teaches wherein the at least one transmit antenna and the multiple receive antennas are configured for radio waves in a frequency range of 122-126 GHz (paragraph [0028]).
Regarding claim 6, Baheti teaches wherein the at least one transmit antenna and the multiple receive antennas are located within a footprint of the semiconductor substrate (as shown in Figures 2A-C).
Regarding claim 7, Baheti teaches wherein the multiple receive antennas are located at opposite corners of the semiconductor substrate (as shown in Figure 1B).
Regarding claim 8, Behati teaches further comprising a semiconductor substrate with at least one transmit component and multiple receive components, wherein the at least one transmit antenna is collocated with the at least transmit component and the multiple receive antennas are collocated with respective ones of the multiple receive components (as shown in Figure 2C).
Regarding claim 9, Behati teaches wherein the at least one transmit component and the at least one transmit antenna comprise at least two transmit components and at least two transmit antennas and wherein the multiple receive components and multiple receive antennas comprises four receive components and four receive antennas and wherein receive components and receive antennas are collocated at opposite corners of the semiconductor substrate (paragraph [0038]; as shown in Figure 2C).
Regarding claim 15, Baheti teaches wherein the health parameter is a heart rate (determines heart rate; paragraphs [0024]-[0026]).
Regarding claim 16, Baheti teaches a wearable device including the device of claim 1 (paragraph [0024]; Figures 1B).
Regarding clam 17, Baheti teaches smartwatch including the device of claim 1 (paragraph [0024]; Figures 1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baheti as applied to claim 1 above, and further in view of further rationale.
Regarding claim 3, Baheti teaches wherein the semiconductor substrate includes a mixer to mix a signal for transmission from the at least one transmit antenna (paragraph [0031]), but does not explicitly teach mix a signal at 120 GHz with a signal at 2-6 GHz.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to mix a signal at 120 GHz with a signal at 2-6 GHz for transmission, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 4, Baheti teaches wherein the semiconductor substrate includes a mixer to mix a signal received at a receive antenna (paragraph [0032]), but does not explicitly teach at mixed a received signal 122-126 GHz with a signal at 120 GHz to produce a signal at 2-6 GHz.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to mix a received signal 122-126 GHz with a signal at 120 GHz to produce a signal at 2-6 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 5, Baheti teaches wherein the semiconductor substrate includes a first mixer to mix a signal received at a receive antenna and a second mixer to mix the first mixed signal (paragraphs [0031]-[0034]), however does not explicitly teach mix at 122-126 GHz with a signal at 120 GHz to produce a signal at 2-6 GHz and mix the 2-6 GHz signal with a 2-6 GHz+2.5 MHz signal to produce a 2.5 MHz signal.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to mix at 122-126 GHz with a signal at 120 GHz to produce a signal at 2-6 GHz and mix the 2-6 GHz signal with a 2-6 GHz+2.5 MHz signal to produce a 2.5 MHz signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behati as applied to claim 1 above, and further in view of “RF-Telemetry System for an Implantable Bio-MEMS Sensor” (hereinafter referred to as “Simmons”).
Regarding claim 10, Baheti does not explicitly teach wherein the at least one transmit antenna has footprint dimensions of no more than 1.3 mm×1.3 mm and the multiple receive antennas each have a footprint dimension of no more than 1.3 mm×1.3 mm.
However, Simmons teaches an antenna for a biosensor with footprint dimensions of 1mm x 1mm (page 1433, column 1, paragraph 2 and Table 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baheti, to have the footprint dimensions 1mm x 1mm, as taught by Simmons, because doing so would allow the antennas to be even smaller, increasing its ease of implementation (page 1433, column 1, paragraph 2).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behati as applied to claim 1 above, and further in view of “A 5 x 5 mm Highly Integrated Dual-band WLAN Front-End Module Simplifies 802.11 a/b/g and 802.11n Radio Designs” (hereinafter referred to as “Huang”).
Regarding claim 11, Baheti teaches a semiconductor substrate that is rectangular shaped (paragraph 2A-C), but does does not explicitly teach wherein the semiconductor substrate is rectangular in shape and has dimensions of no more than 7 mm by 7 mm.
However Huang teaches wherein the semiconductor substrate is rectangular in shape and has dimensions of no more than 7 mm by 7 mm (page 665, column 1, paragraph 2; Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baheti, to have a semiconductor substrate with dimensions of 5 x5 mm, as taught by Huang, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behati as applied to claim 1 above, and further in view of US 20180322351 A1 (hereinafter referred to as “Shaker”).
Regarding claim 12, Baheti teaches further comprising means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas (detects artery/vein; paragraphs [0085]-[0087]; Figure 11) and outputting a signal that corresponds to a health parameter in the person in response to the isolated signal (measures a heart rate; paragraphs [0085]-[0087]; Figure 11), but does not teach the health parameter being blood glucose. 
However, Sekar teaches wherein the health parameter is a blood glucose level (paragraph [0140]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baheti, to measure for blood glucose, as taught by Sekar, because doing so improves functionality by allowing a user to detect blood glucose.
Regarding claim 13, Baheti does not explicitly teach wherein the health parameter is a blood glucose level.
However, Sekar teaches wherein the health parameter is a blood glucose level (paragraph [0140]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baheti, to measure for blood glucose, as taught by Sekar, because doing so improves functionality by allowing a user to detect blood glucose.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behati as applied to claim 1 above, and further in view of “Blood Pressure Estimation Using Pulse Transit Time From Bioimpedance and Continuous Wave Radar” (hereinafter referred to as “Buxi”).
Regarding claim 14, Baheti does not explicitly teach wherein the health parameter is a blood pressure.
Buxi teaches a method of measuring blood pressure using a millimeter range transmitter and receiver based on measured pulse transit time (Abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baheti, to measure blood pressure, as taught by Buxi, because doing so improves functionality by allowing user’s to detect and prevent cardiovascular disease.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792